United States Court of Appeals
                                                                  Fifth Circuit


                IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                        FOR THE FIFTH CIRCUIT                June 23, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 03-41413
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAMES MICHAEL TAYLOR, JR.,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-03-CR-465-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent James

Michael Taylor, Jr., has moved for leave to withdraw from this

direct appeal and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Taylor has received a copy of

counsel’s motion and brief but has not filed a response.          Our

independent review of the brief and the record discloses no

nonfrivolous issue in this appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.